Title: From George Washington to Major General John Sullivan, 22 August 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir,
            Head Quarters White Plains Aug. 22nd 1778
          
          I have received information, which has the appearance of authenticity, that the enemy
            have from an hundred to an hundred and fifty vessels in the sound near Frog’s point.
            This intelligence, I think it necessary to communicate to you that you may be upon your
              guard. What may be the purpose of these vessels can
            only be matter of conjecture. On the supposition, that the enemy have reason to believe
            the French  fleet so remote, either in consequence of the storm or
            other circumstances as to afford them an opportunity to operate by way of the sound, it
            is perhaps most probable, these vessels are designed to transport a body of troops for
            the relief of those on the Island.
          On another hand, the enemy may think the present moment favourable for evacuating New
            York; concluding the French fleet may be so much in want of necessaries; as to oblige
            them when they get into port again, to remain there awhile for fresh supplies; and, at
            the same time, so much injured, by being several months at sea, and by the late storm,
            as to stand in need both of rest and repairs. In this case, they might deem it expedient
            to conceal their real aim, by creating a jealousy of the sound; while the ships sent
            there may also serve to facilitate their embarkation.
          They may perhaps meditate som incursions along the coast by way of diversion; or they
            may possibly have it in view to operate against this army, by way of the Sound, which
            however appears to me the least likely supposition.
          Whatever may be the meaning of it, the fact itself deserves attention; and I dare say,
            you will use every precaution in your power to obtain the earliest discovery of the
            approach of these vessels, if they should be destined your way; and to secure the troops
            under your command from any untoward accident. And I am equally persuaded, that you will
            not suffer any ill-founded or premature alarm to produce any change in your disposition,
            which may injure or frustrate the enterprise, you are carrying on. The present state of
            the wind makes me hope, that if Rhode Island is the enemy’s object, this letter will get
            to you before they can accomplish it. I am Dr Sir Yr Most Obedt servt
          
            Go: Washington
          
          
            P.S. I doubt not you have taken every measure in your power to secure the
              passage across to the Main on any emergency. If the
              expresses stationd between this place and you, go by way of providence as this route
              is productive of delay, you will give directions to have it changed. Your letter of
              the 19th was received yesterday.
          
        